Mercure, J.
(dissenting). Because careful review of the motion papers indicates to me that, under the circumstances, defendant Landvest, Inc. did not owe any duty to protect plaintiff John Lincoln (hereinafter Lincoln) from the unfortunate consequences of his own actions, I respectfully dissent. That Landvest’s employee marked certain trees for cutting, identifying obvious cutting problems, did not relieve Lincoln of the responsibility of looking for lodged trees (see, Macey v Truman, 70 NY2d 918; Collins v Petroski, 155 AD2d 799). "[T]he value of a warning is particularly questionable where, as here, [Lincoln] knew or should reasonably have known of the dangers posed” (Herman v State of New York, 94 AD2d 161, 163, affd 63 NY2d 822). There is simply no necessity to warn an individual already aware through common knowledge or learning of a specific hazard (see, Trivino v Jamesway Corp., 148 AD2d 851, 853), or against a transitory natural condition that can be readily observed by the reasonable use of senses (see, Nixon v State of New York, 108 AD2d 1046) and, given that several months elapsed from the time of marking until the time of cutting, Lincoln could not ignore open and obvious dangers (see, Herman v State of New York, supra). I would therefore affirm Supreme Court’s order dismissing the complaint and cross claims.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted the motion of defendant Landvest, Inc.; said motion denied; and, as so modified, affirmed.